Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-62, 67 and 73-86 are pending and allowed. 

SUPPLEMENTAL EXAMINER’S AMENDMENT

The supplemental examiner's amendment is to correct the missing "or" before “a combination thereof” in claim 1.

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jessica Jarecki on April 12, 2022.

In the claims:
Claim 1, line 5, -- or -- has been inserted before “a combination thereof”.

The information disclosure statement (IDS) filed April 21, 2022 has been considered by the Examiner. After careful consideration, the Examiner has determined that none of the information contained therein raises new issues of patentability.

Conclusion
Claims 1, 4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-62, 67 and 73-86 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644